department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l rikkkerarirererereeerereeere krakauer ererererakereree hikkaerkekkrraeaekrerekerereree oct ony legend taxpayer a employer m plan y state c state b iii iii i rii iiia ht eon iiickieb ton iki irr eri iii irie ree re rii irr ere rear ii iri rii ir rai rhein company l ai irr rr rt ie company r ira x company ss amount d amount e eesti iiit iie cei iia iii oie esi ii ri iii ir err irr iariaaratarer ree fe htdnniednnddintiinioniocitae dear keke this is in response to your letter dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested een inhnenner ere taxpayer a resigned from employment with employer m in date and moved from state c to state b while employed with employer m taxpayer a was a participant in employer m’s code sec_401 plan plan y taxpayer a asserts that prior to relocating to state b he submitted a forwarding address to the human resources office of employer m taxpayer a further represents that in date the parent company of employer m company l dissolved its operations and instructed company r to make distributions of its retirement accounts taxpayer a states that in he received a letter from the internal_revenue_service indicating that his gross_income for thellllll tax_year was understated by amount e taxpayer a asserts that he contacted company r and learned that a check in the amount of amount e amount d less federal withholdings was issued to him on date and mailed to his old address in state c taxpayer a asserts that he never received the check company r acknowledged that it had taxpayer a’s incorrect address on file and confirmed that the original check dated date had not been cashed or otherwise negotiated company r reissued a check in the amount of amount e to taxpayer a on date documentation submitted by taxpayer a into a rollover indicates that on date he deposited amount d individual_retirement_arrangement ira x he maintains with company s in ira x within days from the date company taxpayer a deposited amount d r reissued the check in the amount of amount e further taxpayer a’s request for a waiver was filed with the service shortly after he received the reissued check from company r based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from plan y sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case ofa distribution_of_property other than money the amount so transferred consists of hii rererererrrerere property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii b c for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more any distribution to the extent the distribution is required under sec_401 and any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the disributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section venetenerenwventneennene sec_2 c b of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that company r issued a check to taxpayer a on date in the amount of amount e documentation submitted with this request also indicates that company r reissued the check in the amount of amount e on date after discovering that the first check was mailed to taxpayer a's old address in state c and that the first check had never been cashed by taxpayer a further documentation submitted by taxpayer a indicates that on date deposited amount d into ira x a rollover ira he maintains with company s to show his intent to preserve his retirement savings the reissued check was deposited in ira x within days after the date on which company r reissued the check therefore assuming that the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan y documentation submitted with this request for a ruling indicates that on date taxpayer a deposited amount d requirements of sec_402 of the code except the 60-day requirement are met with respect to amount d such amount will be considered valid rollover_contribution within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described here in under the provisions of any other section of either the code or regulations which may be applicable thereto into ira x provided all other this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that plan y satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling also assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to whether the distribution from plan b qualifies as an eligible_rollover_distribution under code sec_402 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent hakkar ater eerie if you have any questions regarding this letter please contact se t ep ra t2 te nennennsncnnsns ee ee ann sss sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
